DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-16 drawn to battery comprising a positive electrode active material comprising a compound having a crystal structure having the formula LixMeyOaFb, specifically Li2MnO2F and an electrolyte solution comprising a lithium salt comprising LiPF6 and a nonaqueous solvent comprising at least one fluoro group, specifically fluoroethylene carbonate in the reply filed on 7-27-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).                                             Specification
The disclosure is objected to because of the following informalities:            On page 2, [0009], it should be corrected to cite “The battery” and instead of “The batter”.              On page 3, [0017], it should be corrected to cite “propylene carbonate” instead of “propion carbonate”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solvent having at least one fluoro group is at least one selected from the group consisting of carbonates, carboxylates, sulfones and nitriles, does not reasonably provide enablement for any solvent having at least one fluoro group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solvent having at least one fluoro group is included in the nonaqueous solvent in a volume percent ranging from 20% to where the nonaqueous solvent is composed of substantially only the solvent having at least one fluoro group, does not reasonably provide enablement for any amount present of the solvent having at least one fluoro group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0091].
                                                  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song et al. (US 2015/0228970).           Song et al. teaches on page 9, a cell comprising a cathode, a lithium anode, a separator and an electrolyte. Song et al. teaches in claim 1, a composite cathode active material comprising a material capable of intercalating or deintercalating lithium. Song et al. teaches in claim 4, that the composite cathode active material comprises a core comprising the material capable of intercalating or deintercalating lithium and a coating layer is on at least a portion of the core and the coating layer comprises the solid ion conductor.  Song et al. teaches in claim 16, wherein the core comprises a compound represented by formulae 3 to 7, where formula 3 comprises LixCo1-yMyO2-aXa where M can comprise Mn, X can comprise F; 0.9 <x < 1 .1; 0 < y <1 and 0 < a <2.  Song et al. teaches on page 5, [0073-0074], that the cathode may further include an additional cathode material comprising a different composition of the other active material.  Song et al. teaches in [0075], that the material may include LiaNi1-b-cMnbBcO2-aFa where 0.9 < a < 1 .8; 0 < b < 0.5; 0 < c < 0.05 and 0 < a <2.  [Thus teaching Li1.7-1.8Ni1-bMnb=0-0.5O2F].  Song et al. teaches on page 9, [0135], Example 11, a coin cell comprising a cathode, a negative electrode and an electrolyte comprising 1.3 M LiPF6, succinonitrile, 5 weight percent of fluoroethylene carbonate (FEC) and 0.2 weight percent of LiBF4 dissolved in EC/EMC/DEC.  Song et al. teaches in [0101], that the organic solvent may include anyone various suitable materials such as propylene carbonate, ethylene carbonate, fluoroethylene carbonate, diethyl carbonate, ethyl methyl carbonate, etc.           Since Song et al. teaches the same positive electrode active material comprising Li1.7-1.8Ni1-bMnb=0-0.5O2F, then inherently the same positive active material belonging to a space group FM3-M must also be obtained.	
In addition, the presently claimed property of the positive active material belonging to a space group FM3-M would have obviously have been present once the Song et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
 
Claim(s) 1 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (US 2014/0205913).          Park et al. teaches a battery comprising a positive electrode, a negative electrode and an electrolyte comprising a lithium salt and a non-aqueous organic solvent comprising ethylene carbonate, ethyl propionate, diethyl carbonate and propylene carbonate.  Park et al. teaches in [0037-0038], teaches that the positive electrode may comprise a material comprising LiaNi1-b-cMnbBcO2-F where 0.90 < a < 1.8; 0 < b < 0.5; 0 < c < 0.05 and 0 <  < 2.  Park et al. teaches in claim 6, that the electrolyte comprises an additive comprising adiponitrile, fluoroethylene carbonate, etc. and teaches in [0011], that the additive may be included in an amount of 0.1-20 parts by weight. Park et al. teaches on page 3, [0057], that in the examples LiPF6 was used as the lithium salt. [Thus teaching Li1.7-1.8Ni1-b-cO2-F, the claimed positive electrode material is met].         Since Park et al. teaches the specified positive electrode material, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM-3M must also be obtained.	
         In addition, the presently claimed property of the positive electrode active material compound having a crystal structure belonging to a space group FM-3M would have obviously have been present once the Park et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claim(s) 1-2 and 4-16 are rejected under 35 U.S.C. 102(a)(1)/35 U.S.C. 103 as being anticipated by, and alternatively unpatentable over Lee et al. (US 2015/0010819).
	Lee teaches a cathode active material for a lithium secondary battery.  The cathode active material may be any cathode active material that is available in the art.  Cathode active material compounds are disclosed at [0102-0103].  The compound may have the formula LiaA1-bBbD2 where 0.90≤a≤1.8 and 0≤b≤0.5.  In the compound A may be Ni, Co or Mn; B may be a rare earth metal (Ce or Pr); and D may be O, F, S P or a combination thereof.  Lee teaches a positive electrode active material compound having the formula LiaNi1-b-cCobBcO2-F where 0.90≤a≤1.8; 0≤b≤0.5; 0≤c≤0.05 and 0≤<2.  Again, B may be a rare earth metal (Ce or Pr).  Lee et al. teaches on page 6, [0127], that the organic solvent may include any suitable organic solvent available in the art where examples of the organic solvent include but are not limited to propylene carbonate, ethylene carbonate, fluoroethylene carbonate, dimethyl carbonate, methyl ethyl carbonate, etc. Lee et al. teaches on page 8, example 1, a battery comprising a cathode, a counter electrode and an electrolyte comprising 1.3M LiPF6 in EC/EMC/DMC.
	Since Lee et al. teaches the specified positive electrode material, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM3-M must also be obtained.	
         In addition, the presently claimed property of the positive electrode active material compound having a crystal structure belonging to a space group FM-3M would have obviously have been present once the Lee et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0228970).           Song et al. teaches on page 9, a cell comprising a cathode, a lithium anode, a separator and an electrolyte. Song et al. teaches in claim 1, a composite cathode active material comprising a material capable of intercalating or deintercalating lithium. Song et al. teaches in claim 4, that the composite cathode active material comprises a core comprising the material capable of intercalating or deintercalating lithium and a coating layer is on at least a portion of the core and the coating layer comprises the solid ion conductor.  Song et al. teaches in claim 16, wherein the core comprises a compound represented by formulae 3 to 7, where formula 3 comprises LixCo1-yMyO2-aXa where M can comprise Mn, X can comprise F; 0.9 <x < 1 .1; 0 < y <1 and 0 < a <2.  Song et al. teaches on page 5, [0073-0074], that the cathode may further include an additional cathode material comprising a different composition of the other active material.  Song et al. teaches in [0075], that the material may include LiaNi1-b-cMnbBcO2-aFa where 0.9 < a < 1 .8; 0 < b < 0.5; 0 < c < 0.05 and 0 < a <2.  [Thus teaching Li1.7-1.8Ni1-bMnb=0-0.5O2F].  Song et al. teaches on page 9, [0135], Example 11, a coin cell comprising a cathode, a negative electrode and an electrolyte comprising 1.3 M LiPF6, succinonitrile, 5 weight percent of fluoroethylene carbonate (FEC) and 0.2 weight percent of LiBF4 dissolved in EC/EMC/DEC.  Song et al. teaches in [0101], that the organic solvent may include anyone various suitable materials such as propylene carbonate, ethylene carbonate, fluoroethylene carbonate, diethyl carbonate, ethyl methyl carbonate, etc.           Since Song et al. teaches the same positive electrode active material comprising Li1.7-1.8Ni1-bMnb=0-0.5O2F, then inherently the same positive active material belonging to a space group FM3-M must also be obtained.	
In addition, the presently claimed property of the positive active material belonging to a space group FM3-M would have obviously have been present once the Song et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Song et al. teaches the claimed invention as explained above but does not specifically teach that the solvent having at least one fluoro group is included in the nonaqueous solvent in a volume ratio of 20% or more or that the solvent is the only substantial solvent present.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use fluoroethylene carbonate instead of ethylene carbonate, diethyl carbonate and/or ethyl methyl carbonate as the solvent because Song et al. teaches that these solvents can be used in the electrolyte as explained above and one would expect therefore that these solvents would function in a similar way and give similar results.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 20% or more of fluoroethylene carbonate, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 20% or more of fluoroethylene carbonate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0010819).
	Lee teaches a cathode active material for a lithium secondary battery.  The cathode active material may be any cathode active material that is available in the art.  Cathode active material compounds are disclosed at [0102-0103].  The compound may have the formula LiaA1-bBbD2 where 0.90≤a≤1.8 and 0≤b≤0.5.  In the compound A may be Ni, Co or Mn; B may be a rare earth metal (Ce or Pr); and D may be O, F, S P or a combination thereof.  Lee teaches a positive electrode active material compound having the formula LiaNi1-b-cCobBcO2-F where 0.90≤a≤1.8; 0≤b≤0.5; 0≤c≤0.05 and 0≤<2.  Again, B may be a rare earth metal (Ce or Pr).  Lee et al. teaches on page 6, [0127], that the organic solvent may include any suitable organic solvent available in the art where examples of the organic solvent include but are not limited to propylene carbonate, ethylene carbonate, fluoroethylene carbonate, dimethyl carbonate, methyl ethyl carbonate, etc. Lee et al. teaches on page 8, example 1, a battery comprising a cathode, a counter electrode and an electrolyte comprising 1.3M Li PF 6 in EC/EMC/DMC.
	Since Lee et al. teaches the specified positive electrode material, then inherently the positive electrode active material compound having a crystal structure belonging to a space group FM3-M must also be obtained.	
In addition, the presently claimed property of the positive electrode active material compound having a crystal structure belonging to a space group FM-3M would have obviously have been present once the Lee et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).         Lee et al. teaches the claimed invention as explained above but does not specifically teach that the solvent having at least one fluoro group is included in the nonaqueous solvent in a volume ratio of 20% or more or that the solvent is the only substantial solvent present.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use fluoroethylene carbonate instead of ethylene carbonate, dimethyl carbonate and/or ethyl methyl carbonate as the solvent because Song et al. teaches that these solvents can be used in the electrolyte as explained above and one would expect therefore that these solvents would function in a similar way and give similar results.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 20% or more of fluoroethylene carbonate, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 20% or more of fluoroethylene carbonate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,833,315. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,833,315 claims in claim 1, the exact same claims 1-3 and 14 of the instant claims. U.S. Patent No. 10,833,315 claims in claims 2-11, the exact same claims 4-13 of the instant claims. U.S. Patent No. 10,833,315 claims in claim 12, the exact same limitations for the subscripts y, a and b and claims 1.79 < x < 2 which claims a range that within the range of 1.79 < x < 2.18 of instant claim 15. 
Claims 1-2 and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-16 of U.S. Patent No. 10,811,672. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,811,672 claims in claims 1 and 10-11, a battery comprising a positive electrode containing a positive electrode active material containing the exact same compound which has a crystal structure belonging to the space group FM3-M, represented by the formula LixMeyOaFb and claims in claims 10-11, wherein the electrolyte solution includes fluoroethylene carbonate.

Claim 1-2 and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10,818,912. Although the claims at issue are not identical, they are not patentably distinct from each other because US patent No. 10,818,912 claims in claims 1 4-5, a battery comprising a positive electrode containing a positive electrode active material containing the exact same compound which has a crystal structure belonging to the space group FM3-M, represented by the formula LixMeyOaFb and claims in claims 4-5, wherein the electrolyte solution includes fluoroethylene carbonate.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-17 of copending Application No. 17/022,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/022,921 claims in claims in claims 1 and 10-11, a battery comprising a positive electrode containing a positive electrode active material containing the exact same compound which has a crystal structure belonging to the space group FM3-M, represented by the formula LixMeyOaFb and claims in claims 10-11, wherein the electrolyte solution includes fluoroethylene carbonate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-13 of copending Application No. 17/031,171 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/031,171 claims in claims 1 and 6-7, a battery comprising a positive electrode containing a positive electrode active material containing the exact same compound which has a crystal structure belonging to the space group FM3-M, represented by the formula LixMeyOaFb and claims in claims 6-7, wherein the electrolyte solution includes fluoroethylene carbonate.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727

/Laura Weiner/Primary Examiner, Art Unit 1727